    Case: 1:19-cv-00940-SJD-KLL Doc #: 8 Filed: 05/05/20 Page: 1 of 4 PAGEID #: 36




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

JAMIE D’ANGELO,                                                          Case. No. 1:19-cv-940
     Plaintiff,                                                          Dlott, J.
                                                                         Litkovitz, M.J.

         vs.

SISTERS OF CHARITY, et al.,                                              REPORT AND
      Defendants.                                                        RECOMMENDATION

         Proceeding pro se, plaintiff Jamie D’Angelo filed this employment discrimination action

in the Hamilton County, Ohio Court of Common Pleas in October 2019. (Doc. 4). Defendants

subsequently removed this action to federal court in November 2019. This matter is presently

before the Court on defendants’ motion to dismiss (Doc. 6), 1 to which plaintiff has not

responded.

I. Standard of Review

         In deciding a motion to dismiss under Rule 12(b)(6), the Court must accept all factual

allegations as true and make reasonable inferences in favor of the non-moving party. Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey v. Rutter, 420 F.3d 571, 575

(6th Cir. 2005)). Only “a short and plain statement of the claim showing that the pleader is

entitled to relief” is required. Id. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement need only

give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id.

(quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal quotation marks omitted) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must “plead[] factual

content that allows the court to draw the reasonable inference that the defendant is liable for the


1
 Plaintiff’s complaint names “Sisters of Charity” and “Bayley” as defendants. Defendants’ motion to dismiss
clarifies that the proper defendants in this case are Defendants Sister of Charity Senior Care Corporation d/b/a
Bayley and Sisters of Charity of Cincinnati.
  Case: 1:19-cv-00940-SJD-KLL Doc #: 8 Filed: 05/05/20 Page: 2 of 4 PAGEID #: 37




misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court must

hold pro se pleadings to less stringent standards than those prepared by attorneys and must

liberally construe them when determining whether they fail to state a claim. See, e.g., Martin v.

Overton, 391 F.3d 710, 712 (6th Cir. 2004). However, the Sixth Circuit has recognized that the

Supreme Court’s liberal construction case law has not had the effect of “abrogat[ing] basic

pleading essentials” in pro se suits. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989).

II. Resolution

        Defendants argue that plaintiff’s complaint fails to include any facts to support her claims

of hostile work environment, harassment, employment discrimination, FMLA interference,

defamation of character, personal injury, and retaliation. (Doc. 6 at 3-5). The Court agrees. To

withstand a Rule 12(b)(6) motion to dismiss, a plaintiff must provide fair notice to defendants of

her claims and the grounds for such claims. Without providing any underlying factual content,

plaintiff’s complaint vaguely alleges “Bayley was a hostile work environment”; “For the

harassment I received at Bayley”; “Boss threatened blocking my federal rights (FMLA)”;

“Defamation of Character”; “personal injury”; and “management abusive and supported abusive

managers.” (Doc. 4). These vague allegations lack any factual support and are insufficient to

provide fair notice to defendants of the grounds upon which plaintiff’s claims rest.

        Unlike her other claims, plaintiff’s retaliation claim alleges some bare factual content—

that she was told to fix a problem and was subsequently written up. (Doc. 4 at 2). However,

these allegations fail to state a plausible claim for relief that plaintiff was retaliated against

because she opposed unlawful discrimination. See 42 U.S.C. § 2000e-3(a) (it is “an unlawful

employment practice” for an employer to discriminate against an employee “because [s]he has

opposed any practice made an unlawful employment practice by this subchapter[.]”).



                                                    2
  Case: 1:19-cv-00940-SJD-KLL Doc #: 8 Filed: 05/05/20 Page: 3 of 4 PAGEID #: 38




Accordingly, plaintiff’s complaint should be dismissed under Rule 12(b)(6) for failure to state a

claim upon which relief can be granted.

       It is therefore RECOMMENDED that defendants’ motion to dismiss (Doc. 6) be

GRANTED and this case be CLOSED on the docket of this Court.



        5/5/2020
Date: ___________________
                                                               Karen L. Litkovitz
                                                               United States Magistrate Judge




                                                3
  Case: 1:19-cv-00940-SJD-KLL Doc #: 8 Filed: 05/05/20 Page: 4 of 4 PAGEID #: 39




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JAMIE D’ANGELO,                                              Case No. 1:19-cv-940
     Plaintiff,                                              Dlott, J.
                                                             Litkovitz, M.J.
       vs.

SISTERS OF CHARITY, et al.,
      Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 4
